— Appeal by the defendant from two judgments of the Supreme Court, Queens County (Kellam, J.), both rendered October 26, 1984, convicting him of attempted robbery in the first degree (two counts, one as to each indictment), upon his pleas of guilty, and imposing sentences.
*816Ordered that the judgments are affirmed.
The defendant’s challenge to the sufficiency of his plea allocutions has not been preserved for appellate review since he did not move to withdraw his pleas at any time prior to sentencing (see, People v Pellegrino, 60 NY2d 636). In any event, the defendant’s challenge is without merit since the record herein clearly establishes that the defendant’s guilty pleas were knowingly and voluntarily entered after he was fully advised of his constitutional rights (see, People v Harris, 61 NY2d 9). Moreover, the allocutions contained sufficient factual recitations to satisfy the elements of the charged crimes.
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.